       Case 1:20-cv-00718-BAM Document 19 Filed 04/21/21 Page 1 of 2



 1   PHILLIP A. TALBERT
     Acting United States Attorney
 2   DEBORAH LEE STACHEL, CA 230138
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     ELLINOR R. CODER, CA 258258
 4   Special Assistant United States Attorney
            160 Spear Street, Suite 800
 5          San Francisco, California 94105
            Telephone: (415) 977-8955
 6          Facsimile: (415) 744-0134
            E-Mail: Ellinor.Coder@ssa.gov
 7
     Attorneys for Defendant
 8
 9
                                 UNITED STATES DISTRICT COURT
10
                               EASTERN DISTRICT OF CALIFORNIA
11
                                            FRESNO DIVISION
12
13
     GUILLERMO ESTEBAN HERNANDEZ,                    )   CIVIL NO. 1:20-cv-00718-BAM
14                                                   )
          Plaintiff,                                 )   STIPULATION TO VOLUNTARY
15                                                   )   REMAND PURSUANT TO SENTENCE
          v.
                                                     )   FOUR OF 42 U.S.C. § 405(g) AND TO
16   ANDREW SAUL,                                    )   ENTRY OF JUDGMENT; ORDER
     Commissioner of Social Security,                )
17                                                   )
          Defendant.                                 )
18                                                   )
                                                     )
19
20
            IT IS STIPULATED by and between Plaintiff (“Plaintiff”) and Defendant Andrew Saul,
21
     Commissioner of Social Security (“Defendant”), through their undersigned counsel of record,
22
     that the above-entitled action shall be remanded to the Commissioner of Social Security for
23
     further administrative proceedings.
24
            Upon remand, the Office of Hearing Operations will remand the case to an
25
     Administrative Law Judge (ALJ) for a new decision, and instruct the ALJ to re-evaluate the
26
     evidence of record. The parties further request that the Court direct the Clerk of the Court to
27
28


                                           STIPULATION TO REMAND
       Case 1:20-cv-00718-BAM Document 19 Filed 04/21/21 Page 2 of 2



 1   enter a final judgment in favor of Plaintiff, and against Defendant, reversing the final decision
 2   of the Commissioner.
 3          This stipulation constitutes a remand under the fourth sentence of Section 205(g) of the
 4
     Social Security Act, 42 U.S.C. 405(g).
 5
 6   Dated: April 20, 2021                         /s/ Melissa Newel*
                                                   MELISSA NEWEL
 7                                                 Attorney for Plaintiff
 8                                                 *Authorized via e-mail on April 20, 2021

 9                                                 PHILLIP A. TALBERT
                                                   Acting United States Attorney
10                                                 DEBORAH LEE STACHEL
                                                   Regional Chief Counsel, Region IX
11
                                                   Social Security Administration
12
                                           By:     /s/ Ellinor R. Coder
13                                                 ELLINOR R. CODER
14                                                 Special Assistant United States Attorney

15                                                 Attorneys for Defendant
16                                                ORDER
17          Based upon the parties’ Stipulation and for cause shown, IT IS ORDERED that the
18
     above-captioned action is remanded to the Commissioner of Social Security for further
19
     proceedings consistent with the terms of the Stipulation to Remand. The Clerk of the Court is
20
     directed to enter a final judgment in favor of Plaintiff, and against Defendant, reversing the final
21
     decision of the Commissioner.
22
23   IT IS SO ORDERED.
24
        Dated:     April 21, 2021                              /s/ Barbara   A. McAuliffe             _
25                                                      UNITED STATES MAGISTRATE JUDGE
26
27
28


                                         STIPULATION TO REMAND
